DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
Status of Claims
Applicant has amended claims 1, 9 and 17.  No claims have been added or canceled.  Claims 6, 7, 14, 15, 22 and 23. Thus, claims 1-5, 8-13, 16-21 and 24 remain pending in this application.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 25 February 2022 with respect to
objection to claim 1,
rejections of claims 1-4, 8-12 and 16-20 and 24 under 35 U.S.C. § 103 as being unpatentable over Bansal et al (US Pub. No. 20030009421 A1) in view of Madhavan et al (US Pub. No. 20170293669 A1), in further view of Skala et al (US Patent No. 10,354,325 B1), in further view of Dix et al (US Pub. No. 20120089502 A1) and
rejections of claims 5, 13 and 21 under 35 U.S.C. § 103 as being unpatentable over Bansal in view of Madhavan, in further view of Skala, in further view of Dix, in further view of Novembre (US Pub. No. 20130317967 A1).
have been fully considered.  Amendments to claims 
Examiner acknowledges arguments regarding claim objections and claim interpretation.   However, arguments are not persuasive.  Examiner has updated claim objections and claim interpretation.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered. Although Examiner does not necessarily agree with Applicant's contention regarding the cited prior art, Examiner cites new § 112 rejections and § 101 rejections based on January 2019 Patent Subject Matter Eligibility Guidance which prevent the Examiner from properly construing claim scope at this time. Also, Examiner has revised § 103 rejections in view of amended claim language, maintaining the same prior art,
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Regarding claim 1 is objected to because in the representative limitation:
effectuating a trading platform, wherein the trading platform is configured to interface with a value unit repository (VUR), wherein the VUR comprises at least a digital asset wallet that requires approval from multiple parties,
the wherein clause  “wherein the trading platform is configured to interface with a value unit repository (VUR), wherein the VUR comprises at least a digital asset wallet that requires approval from multiple parties” further describes a system and thus is not further limiting the method step “effectuating a trading platform”.
If the Applicant wishes to claim a method, he should use words similar to: 
“A computer-implemented method for trading financial assets, the method comprising:
receiving one or more unmatched orders for bearer financial assets concerning a plurality of parties; 
matching the one or more unmatched orders between a first market participant and a second market participant …
…  (other method steps)”	
If the Applicant wishes to claim a system, he should use words similar to: 
“A system for managing financial data comprising:
		a processor connected to a memory,
		the system configured to perform operations of:
receiving one or more unmatched orders for bearer financial assets concerning a plurality of parties; 
matching the one or more unmatched orders between a first market participant and a second market participant …
… (other method steps)”	

If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations of:
receiving one or more unmatched orders for bearer financial assets concerning a plurality of parties; 
matching the one or more unmatched orders between a first market participant and a second market participant …
… (other method steps)”	

Correction is required.
Regarding claim 1, 9 and 17 are objected to because in the representative limitation:
effectuating a clearing platform in response to effectuating the trading platform, wherein the clearing platform settles one or more trading accounts, clears the one or more trades, collects and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades, wherein the clearing platform is configured to effectuate clearing the batch of matched orders including:
clearing the batch of matched orders” should be written “clearing the batch of digitally-signed matched orders”.
Regarding claim 1, 9 and 17 are objected to because in the representative limitation:
confirming an origin and/or integrity of each of the batch of digitally-signed matched orders;
the term “and/or” is vague and indefinite.  For purposes of examination, the term “and/or” will be interpreted as “or”.  Correction is required.
Claim Interpretation
Regarding claims 1, 9 and 17, the clauses such as “to execute one or more trades of the bearer financial assets between a first market participant and a second market participant” are merely statements of intended use which do not affect the method step of “matching the one or more unmatched orders”; “to execute” is not claiming “executing”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,

(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010).  See MPEP § 2111.05.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, 9 and 17 in the representative limitation:
confirming an origin and/or integrity of each of the batch of digitally-signed matched orders;
However, Applicant's specification does not say what "confirming" comprises. For example, para [0146] and [0148] of US Pub. 20200104916 A1 of the Applicant’s specification recite:
[0146] Further and when effectuating 352 the clearing of the batch of digitally-signed matched orders (e.g., batch of digitally-signed matched orders 146), trading platform process 10 may confirm 360 the origin and/or integrity of each of the batch of digitally-signed matched orders (e.g., batch of digitally-signed matched orders 146) prior to performing 354 the above-described netting operation to determine the net asset amount for each of the plurality of parties (in this example, Parties 1-4).
and:
 [0148] Accordingly, confirming 360 the origin and/or integrity of each of the batch of digitally-signed matched orders (e.g., batch of digitally-signed matched orders 146) prior to performing 354 the above-described netting operation to determine a net asset amount for each of the plurality of parties (in this example, Parties 1-4) may include using 362 a public encryption key of the specific party associated with the batch of digitally-signed matched orders (e.g., batch of digitally-signed matched orders 146) to confirm the origin and/or integrity of each of the batch of digitally-signed matched orders (e.g., batch of digitally-signed matched orders 146) prior to 
However, nowhere does the specification describe how "confirming" is done. Therefore, Applicant has not described to one of ordinary skill how Applicant intended the function of "confirming an origin and/or integrity of each of the batch of digitally-signed matched orders" is to be performed.
Regarding claim 1, 9 and 17 in the representative limitation:
anonymizing an identity of the first market participant and an identity of the second market participant such that the identity of the first market participant and the identity of the second market participant is only known by the VUR.
However, the Applicant’s specification provides no written description on how “the identity of the first market participant and the identity of the second market participant is only known by the VUR”.  As per MPEP:
MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019]
35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 8-13, 16-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5 and 8 are directed to a method of transferring the net asset amount for each of the plurality of parties which is a judicial exception of a commercial interaction which is a method of organizing human activity. 
Claim 1 recites, in part, a system for performing the steps of:
receiving one or more digitally-signed unmatched orders for bearer financial assets concerning a plurality of parties; and
matching the one or more digitally-signed unmatched orders;
anonymizing an identity of the first market participant and an identity of the second market participant such that the identity of the first market participant and the identity of the second market participant is only known by the VUR; and
confirming an origin and/or integrity of each of the batch of digitally-signed matched orders;
performing a netting operation, and
transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties
method of organizing human activity.
Limitations such as:
to execute one or more trades of the bearer financial assets between a first market participant and a second market participant, and
to determine a net asset amount for each of the plurality of parties.
are merely statements of intended use which do not impose any meaningful limit on the computer implementation of the abstract idea.
Limitations such as:
wherein matching the one or more digitally-signed unmatched orders defines a batch of digitally-signed matched orders,
are merely a description of data and does not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
digitally-signed unmatched orders,
effectuating a trading platform, wherein the trading platform is configured to interface with a value unit repository (VUR), wherein the VUR comprises at least a digital asset wallet that requires approval from multiple parties, and
effectuating a clearing platform m response to effectuating the trading platform, wherein the clearing platform settles one or more trading accounts, clears the one or more trades, collects and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades,
high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the computer program product claim 9 and the system claim 17 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-5 and 8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claim 3 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
In claims 2, 4 5 and 8 the features:
cryptocurrency; 
Electronic Communications Network;
Over-The-Counter (OTC) platform; and
digital asset wallet
add technology to the abstract idea of the independent claim.  However, these technological components are merely recited and indicate being used in normal, expected, and routine processes.  As such,  the components do not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 9-13 and 16 otherwise styled as a computer program product, and claims 17-21 and 24 styled as a system, would be subject to the same analysis.
Claim 9 is also rejected under 35 USC § 101 as being directed to software per se (A computer program product) which is not one of the four statutory categories of invention. 
Claim 9 is also rejected under 35 USC § 101 as being directed to a signal which is not one of the four statutory categories of invention.  Evidence of this is found in para [0398} of US Pub. 20200104916 A1 of the Applicant’s specification which recites:
[0398] Any suitable computer usable or computer readable medium may be utilized. The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium. More specific examples (a non-exhaustive list) of the computer-readable medium may include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a transmission media such as those supporting the Internet or an intranet, or a magnetic storage device. The computer-usable or computer-readable medium may also be paper or another suitable medium upon which the program is printed, as the program can be electronically captured, via, for instance, optical scanning of the paper or other medium, then compiled, interpreted, or otherwise processed in a suitable manner, if necessary, and then stored in a computer memory. In the context of this document, a computer-usable or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. The computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave. The computer usable program code may be transmitted using any appropriate medium, including but not limited to the Internet, wireline, optical fiber cable, RF, etc. (emphasis added).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8-12 and 16-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al (US Pub. No.  20030009421 A1) in view of Madhavan et al (US Pub. No. 20170293669 A1), in further view of Skala et al (US Patent No. 10,354,325 B1), in further view of Dix et al (US Pub. No. 20120089502 A1).
Regarding claims 1, 9 and 17, Bansal teaches a means for online negotiations and transactions for global electronic commerce incorporating the effects of such uncertainties and risks which substantially overcomes or at least ameliorates one or more deficiencies of the existing arrangements [0009]. He teaches a computer-implemented method [0010] and [0020]-[0032],  computer-program product – [0086]-[0123], and computing system - [0048]-[0085], performing the method of:
effectuating a trading platform, wherein effectuating a trading platform includes:
receiving one or more unmatched orders for bearer financial assets concerning a plurality of parties – see at least [0136] and [0148], [0150], [0155]-[0157}; and
matching the one or more unmatched orders to execute trades of the bearer financial assets between a first market participant and a second market participant – see at least [0026] “counter party” and “opposite party”, [0032], [0043]-[0046], [0064], [0083], [0084] and [0177].
Bansal teaches negotiating e-commerce transactions and a means for maintaining one or more of the following online databases: 
an updated online database of prices derivatives associated with goods or services involved in completing a transaction, 
an updated online database of currency exchange derivatives associated with each activity involved in completing a transaction, 
an online database of insurance derivatives associated with the risks involved in completing a transaction, 
an online database of counter party risk classification information associated with the activities of a transaction,  and 
an online database of market rules that govern said negotiations - [0048]-[0054]
Bansal does not explicitly disclose:
“digitally-signed” unmatched orders (emphasis added)
a batch of digitally-signed matched orders; 
effectuating a clearing platform in response to effectuating the trading platform, wherein the clearing platform settles one or more trading accounts, clears the one or more trades, collects and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades, wherein the clearing platform is configured to effectuate clearing the batch of matched orders including:
confirming an origin and/or integrity of each of the batch of digitally-signed matched orders;
performing a netting operation to determine a net asset amount for each of the plurality of parties, and
transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.
However, Madhavan teaches bilateral assertion model (“BAM”) for interacting with a data structure which stores data of interest to, or otherwise shared among, multiple parties, and, in particular an implementation of a BAM using a bilateral distributed ledger (“BDL”), as a substrate, having the properties of immutability, irrefutability, confidentiality, recoverability, immutability, irrefutability, confidentiality, recoverability, atomicity, and durability are indicative of Applicant’s confirming integrity (of each of the batch of digitally-signed matched orders).  He teaches bilateral, or component bilateral transactions, e.g. assertions, between two participants, referred to as a party participant and a counter-party participant [0033].  
Madhavan teaches the use of “digital” signature being verifiable using a corresponding public cryptographic key [0072].  He teaches generating of the notification data transaction message may include encoding or encrypting with data indicative of a cryptographic signature (Applicant’s “digitally-signed” unmatched orders) of the participant [0115]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bansal’s disclosure to include properties of bilateral distributed ledger as well as cryptographic signatures as taught by Madhavan because they ensure the security of transaction data.
Madhavan teaches a block chain, or blockchain, as a distributed database that maintains a continuously-growing list of data records, typically hardened against tampering and revision [0004]. It consists of data structure blocks wherein each block stores batches of individual transactions and the results of any blockchain executables [Id.]. He teaches financial instrument trading systems and electronic trading systems [0018], [0039], [0076] and [0221].  He teaches a central counter party (“CCP”), performing clearing functions [0039] and [0040].  He teaches a netting functions referred to “positions management” wherein trades are usually netted down into buckets [0052].  He teaches clearing firms typically have multiple position accounts (Applicant’s custodial accounts) with each position account typically being subject to the margin requirements [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bansal’s disclosure to include batches of individual transactions, position accounts, clearing functions and netting functions as taught by Madhavan because such components and functions are old and well known in the art of trading financial assets.
Madhavan teaches tracking the logical movement of digital assets among the participants, e.g. bitcoins [0082].  Neither Bansal nor Madhavan explicitly discloses:
the trading platform is configured to interface with a value unit repository (VUR), wherein the VUR comprises at least a digital asset wallet that requires approval from multiple parties.
However, Skala teaches a computer-implemented method for dynamically providing a graphical user interface for an electronic order book [col. 1 line 55-col. 2 line 36].  The method may comprise receiving, by an exchange computer system, a request to access the electronic order book associated with a digital asset traded on an electronic exchange, and accessing, by the exchange computer system, electronic order book information comprising digital asset order information for a plurality of digital asset orders, the digital asset order information comprising respective order prices denominated in a fiat currency and respective order quantities for each of the plurality of pending digital asset orders, wherein the plurality of pending digital asset orders includes pending digital asset purchase orders and pending digital asset sell orders [Id.].  He teaches a digital asset exchange which may allow users to sell digital assets in exchange for any other digital assets or fiat currency and/or may allow users to sell fiat currency in exchange for any digital assets [col. 21 lines 20-34].  
Skala teaches using a digital asset exchange having one or more bank accounts held at one or more banks associated with and/or in partnership with the exchange [col. 22 lines 17-35].  The exchange may access other repositories for fiat currency [Id.]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bansal’s disclosure to include banks and other repositories associated with digital asset exchanges as taught by Skala because using such institutions is old and well known in the art of trading financial assets.
Neither Bansal, Madhavan nor Skala explicitly discloses:
anonymizing an identity of the first market participant and an identity of the second market participant such that the identity of the first market participant and the identity of the second market participant is only known by the VUR.
However, Dix teaches a system which allows broker/dealer clients to anonymously engage broker/dealer liquidity in an Alternative Trading System (ATS) [0018]. The system includes a communications manager that is configured and arranged to receive and manage an actionable order from a sellside trader, such as a broker/dealer [0020]. In this system, the broker/dealer commits to trade by entering the order, thus providing buyside traders, such as clients of the broker/dealers, with a guaranty of trade execution in the event of an order match [Id.].  He teaches a system capable of governing the engagement of orders for consummating a trade between sellside trader(s), such as broker/dealer, and buyside trader(s), such as a client of the broker/dealer [0051]. He teaches the identity of the buyside and any details concerning a buyside order (including the existence of the buyside order) is known only to the system (Applicant’s VUR) (other than the disclosing party) [0071].  This information is not disclosed to the broker/dealer, ATS, or any other party until a trade has been executed, except as required by applicable law, rule, and/or regulation. In this manner, in the event that no trade is executed, the buyside remains anonymous and the buyside order information and buyside's effort to trade are not disclosed to the broker/dealer [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bansal’s disclosure to include a system in which the identity of the buyside is known only to the system as taught by Dix because such a system prevents the leakage of information from a client that could be used against the client's trading interests - Dix 
Regarding claims 2, 10 and 18, Bansal teaches the bearer financial assets as including a physical asset - [0169].
Regarding claims 3, 11 and 19, Bansal teaches the one or more unmatched orders as including a bearer-for-bearer unmatched order – see at least [0043] and [0070].
Regarding claims 4, 12 and 20, Bansal teaches interfacing with an Electronic Communications Network (ECN) – see at least [0133], [0134] and [0142].
Regarding claims 8, 16 and 24, Bansal teaches using financial organization such as a bank for currency derivative services - [0139].
Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Madhavan, in further view of Skala, in further view of Dix, in further view of Novembre (US Pub. No. 20130317967 A1).
Regarding claims 5, 13 and 21, neither Bansal, Madhavan, Skala nor Dix explicitly discloses interfacing with an Over-The-Counter (OTC) platform.
However, Novembre teaches a system and method of trading a new type of biddable financial instrument [0017].  The new type of biddable financial instrument can be traded in an online competitive bidding process [Id.].  He teaches using OTC platforms which include markets made by investment banks for specific and single issues [0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bansal’s disclosure to include OTC platforms as taught by Novembre because using such platforms is old and well known in the art of trading commodities.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
PITIO et al:  “VERIFICATION OF DATA PROCESSES IN A NETWORK OF COMPUTING RESOURCES”, (US Pub. No. 20170279736 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692